Filed 10/15/13 In re Ramiro E. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re RAMIRO E., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,                                                                            F066857

         Plaintiff and Respondent,                                        (Super. Ct. No. JJD065486)

                   v.
                                                                                     OPINION
RAMIRO E.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Michael Allen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Wiseman, Acting P.J., Levy, J. and Peña, J.
          On February 15, 2013, the juvenile court, following a contested jurisdiction
hearing, found true allegations that appellant Ramiro E., committed two counts of second
degree robbery (Pen. Code, § 211) and that he was 17 years old at the time he did so.
Appellant had been adjudged a ward of the juvenile court in a previous proceeding, and
on March 6, 2013, at the disposition hearing in the instant case, the court continued
appellant as a ward of the court and ordered him committed to the Tulare County Youth
Correctional Center Unit for a period of 240 to 365 days.
          Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d. 436.)
Appellant has not responded to this court’s invitation to submit additional briefing. We
affirm.
                                            FACTS
          On the afternoon of August 24, 2011, 15-year-old R.B. was skateboarding with his
friend Ruben C. (Ruben) and two other friends when appellant and four other youths
approached and encircled R.B. and his friends. Appellant told R.B. that appellant’s
friend needed a skateboard and that appellant would “jump” R.B. if R.B. did not give him
R.B.’s skateboard. Appellant then stepped closer to R.B. and “stared,” at which point
R.B. handed appellant his skateboard. Next, appellant noticed R.B. had headphones and
asked “what that was.” R.B. replied “it was [his] i-Pod”; appellant demanded the i-Pod
and R.B. complied. R.B. relinquished his skateboard and his i-Pod because he was “just
scared” and “didn’t want to get hurt.” Next, Ruben “gave his stuff to the other guy” and
appellant and his companions left.
          Ruben corroborated R.B.’s account of appellant robbing R.B. Ruben further
testified to the following: “[Appellant’s] friend ... took [Ruben’s] i-Pod, and [appellant’s]
other friend took [Ruben’s] skateboard.” Ruben relinquished these items because “[he]
felt like [he] was going to ... get hurt” if he did not do so. After appellant and his

                                               2.
companions took the skateboards and i-Pods, they “ran back towards like where they all
came from and jumped [the] fence .…”
                                      DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             3.